DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2021 has been entered. 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance. 
The primary reason for allowance of claims 1 - 15 is the prior art made of record neither shows or discloses the claim language found in claim 1, for an imaging apparatus comprising:
an image sensor; and
an angle controlling unit configured to change an angle between a plane orthogonal to an optical axis of an imaging optical system and an imaging plane of the image sensor.

an illumination unit; and
an illumination controlling unit configured to change an optical axis direction of the illumination unit based on the angle so as to reduce an unevenness of illuminance on a focus plane focused by changing the angle,
in combination with all of the other claim limitations presented, in total.

The primary reason for allowance of claim 17 is the prior art made of record neither shows or discloses the claim language found in claim 17, for a control method of an imaging apparatus, the method comprising changing an angle between a plane orthogonal to an optical axis of an imaging optical system and an imaging plane of an image sensor.

Most notably, for a control method of an imaging apparatus, the method, further comprising changing an optical axis direction of an illumination unit based on the angle so as to reduce an unevenness of illuminance on a focus plane focused by changing the angle.

The primary reason for allowance of claim 18 is the prior art made of record neither shows or discloses the claim language found in claim 18, for a non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method of an imaging apparatus, the method comprising changing an angle between a plane orthogonal to an optical axis of an imaging optical system and an imaging plane of an image sensor.

Most notably, for a non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method of an imaging apparatus, the method further comprising changing an optical axis direction of an illumination unit based on the angle so as to reduce an unevenness of illuminance on a focus plane focused by changing the angle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040.  The examiner can normally be reached on 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF